 AVON CONVALESCENT CENTER415Avon Convalescent Center and Service,Hospital,Nursing Home and Public Employees Union, Local47, Service Employees InternationalUnion, AFL-CIO and Service Employees International Union,Local 158(A) AFL-CIO. Case 9-CA-7441June22, 1973DECISION AND ORDEROn March 20, 1973, Administrative Law Judge JoelHarmatz orally granted the Respondent's motion todismiss the complaint in its entirety after the GeneralCounsel had rested his case in this proceeding. There-after, the General Counsel filed a request for reviewof the Administrative Law Judge's order of dismissalwithin the meaning of Section 102.27 of the Board'sRules and Regulations, Series 8, as amended.The Board has considered the Administrative LawJudge's order in light of the request for review and hasdecided to affirm the Administrative Law Judge's or-der only to the extent consistent herewith.The complaint alleges that Respondent violatedSection 8(a)(1) and (5) of the Act by refusing to bar-gain collectively in good faith with the exclusive col-lective-bargainingrepresentativeofcertainofRespondent's employees after that representative hadorally and in writing demanded that Respondent rec-ognize and bargain with it concerning the employees'rates of pay, wages, hours of employment, and otherterms and conditions of employment.TheAdministrativeLawJudgegrantedRespondent's motion to dismiss the entire complainton the ground that the complaint states that the certi-fication was in the name of both Local 47 and Local158(A), when only Local 47 is the certified representa-tive of Respondent's employees in question, a de-mand for recognition was made on behalf of bothlocals, and the refusal to bargain by Respondent wasdirected at both locals. In these circumstances, theAdministrative Law Judge concluded the "[t]he factsalleged in the complaint when related to those estab-lished do not substantiate refusal to bargain as toLocal 47, the certified representative." He furtherstated that he would not regard anything done byLocal 158(A) in the name of Local 47 as binding onLocal 47. We disagree.It is well settled that where the General Counselpresents sufficient evidence to demonstrate the occur-rence of an unfair labor practice unless controvertedthe General Counsel has satisfied his duty to establisha prima faciecase.'Contrary to the Administrative1Law et a!,d/b/a EB Law and SonvNLRB,192 F 2d 236 (C A 10,1951)Law Judge, the request to bargain does not necessari-ly have to be made by the employee representativedirectly.2 Thus, if the facts show that Local 158 (A) isthe duly designated representative of Local 47, thecertified representative,Respondent is not excusedfrom bargaining with Local 47 merely because therequests were made by Local 158(A) on Local 47'sbehalf.The documentary evidence shows that the Respon-dent and Local 47 entered into a Stipulation for Certi-fication Upon Consent Election on August 15, 1972,3and following the election on September 29, whichLocal 47 won, Local 47 was certified as the bargainingrepresentative of Respondent's employees.Nettie Singleton, an organizer for the Internationalto which Local 47 belongs and the person who actual-ly organized Respondent's employees for Local 47,testified that on May 1, the organizing authority fornursing homes in the Cincinnati area was transferredby the International to Local 158(A). She also testifiedthat at this time Local 47 which has its main office inCleveland moved its Cincinnati office into the officeof Local 158(A). She further stated that Local 47 hasitsown president, secretary-treasurer, and businessagents.Ed Moore, the business representative of both Lo-cal 47 and Local 158(A), testified that John Murphy,Local 47's president and a member of the executivecommittee of the International, appointed him to beLocal 47's business representative and requested himto "service 47's accounts" in Cincinnati for conve-nience. He further stated that "[t]he Avon Convales-cent Center belongs to 47" and in all matters relatingto this proceeding he was acting for Local 47 as afavor to a sister local. He denied that Local 158(A)had jurisdiction over all nursing home organizationsin the Cincinnati area, stated jurisdiction was de-termined by which number local the two Internation-al organizers designated when they filed a petition,but admitted that he did not know of a filing for anylocal union except "his" local.Singleton testified that following the certificationshe made several unsuccessful attempts to contactresponsible officials of the Respondent by telephonein order that negotiations might commence, each timeidentifying herself and leaving word to call her. Shereceived no responses.Moore stated that after Mrs. Singleton had receivedno response from her calls to Respondent, he initiateda series of written requests to various persons em-ployed by Respondent requesting it to discuss a col-lective-bargaining contract. All six of these written2The ValleyBroadcastingCompany,87 NLRB 1144, 1145 at In2,OldTown Shoe Company,91NLRB 240, 242 at fn 63All dates hereinafterare in 1972204 NLRB No. 64 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequests were written on Local 158(A)'s stationery.The first three were signed by Moore as business rep-resentative for Local 47 and Local 158(A). They weresent respectively to Donald Reckner, Respondent'sdirector; David Craft, Respondent's assistant admin-istrator and administrator-in-training designate; andMrs. Robert Twitty, Respondent's administrator. Thefourth and fifth letters were signed by Singleton andMoore as business representatives of 158(A) and sentto Reckner. The final letter was sent to Reckner andsigned by Moore as business representative of Local47 and Local 158(A). It stated:As you are aware, our Union was certified as theBargaining Respresentative for a group of youremployees at Avon Convalescent Center, 548Glenwood Ave., Cincinnati, Ohio, by the Na-tionalLaborRelationsBoard in Case 9-RC-9299. Our Union is hereby requesting againto bargain a Labor Agreement on behalf of theemployees designated in the aforementionedN.L.R.B. Case.Only three responses were received. Specifically,David Craft acknowledged receipt of Moore's firstletterand simply advised that Reckner, theRespondent's director of operations, was out of town.In a second letter from Craft, Craft advised Moorethat he had no authority relative to negotiations withthe Union. The third and final response to Moore'sletters was received from Mrs. Twitty, who stated thather delegated authority was limited to patient care.Two of the four letters addressed to Reckner werereturned to Moore, unaccepted by the addressee.Thereafter, on November 20, Local 158(A) filedcharges alleging a refusal to bargain by Respondent.Subsequently, the charge was amended to include Lo-cal 47, the exclusive bargaining representative of theRespondent's employees. In these circumstances,where the evidence so far shows that Respondent'srefusalto meet with the Union was not based on anydoubt as to the authority of Singleton or Moore torepresent Local 47, Respondent knew Local 47 wasthe certified representative, and Moore was the au-thorized representative of Local 47, the acknowlegedcertified representative of Respondent's employees;and the complaintallegesin part that Local 47 was thecertified representative, a recognition demand wasmade on behalf of Local 47, and the refusal to bargainwas directed at Local 47, we conclude that, withoutpassing on the merits of the case,a prima faciecase hasbeen established which requires the Respondent topresent counterevidence or take the risk of an adversefinding. Accordingly, the ruling of the AdministrativeLaw Judge in granting Respondent's motion to dis-miss was in error insofar as the complaint alleges thatRespondent refused to bargain collectively with Local47.4 Thus, we shall order the record to be reopenedand the proceeding remanded for further hearing be-fore the Administrative Law Judge and for the prepa-ration of a decision.ORDERIt is hereby ordered that the record in the proceed-ing be, and it hereby is, reopened and that a furtherhearing be held before Administrative Law Judge JoelHarmatz to take testimony and receive evidence fromthe Charging Party and Respondent and to take anyrebuttal testimony or evidence from the GeneralCounsel.IT IS FURTHER ORDERED that this proceeding be re-manded to the Regional Director for Region 9 for thepurpose of arranging such further hearing, and thatsaid Regional Director be, and he hereby is, author-ized to issue notice thereof.IT IS ALSO FURTHER ORDERED that upon conclusion ofsuch further hearing, the Administrative Law Judgeshall prepare and serve on the parties a decision con-taining findings of facts upon the evidence receivedpursuant to this Order, and such conclusions of lawand recommendations that he may deem appropriate;and that, following the service of such decision on theparties, the provision of Section 102.46 of the Board'sRules and Regulations, Series 8, as amended, shall beapplicable.CHAIRMAN MILLER, dissenting:Iwould sustain the Administrative Law Judge's dis-missal of thecomplaint.The purpose of a complaint is to apprise a respon-dent of the matters of which it is accused. To be sure,technicalities of common law pleading need not befollowed, and minor variations are permitted withoutquestion. The Board has, moreover, been liberal withrespect to permitting amendments, where no partyhas been prejudiced thereby.Nonetheless, in my view, the identity of the unionwhich has been certified as bargaining representativeis a matter of more than ordinary significance, and Iam unwilling to permit General Counsel to plead ca-Nothing in this Decision condones the General Counsel's failure to a-mendthe complaint to reflect the fact that this proceeding only involves arefusal to bargain with respect to Local 47, the only union that is the certifiedrepresentative, nor precludes the General Counsel from amending the com-plaint subsequently However, as our dissenting colleague notes, "the techni-calities of common law pleading need not be followed" and the Federal Rulesof Civil Procedure are to be construed liberally to do justice No equitableargument can be made that Respondent did not know that only Local 47 wasthe certified representative or what was being asked of it by the numerousrequests to bargain. Therefore, to sustain the Administrative Law Judge'saction in dismissing the entire complaint orally from the bench will onlypenalize the employees by delaying collective bargaining further. This isscarcely to do justice AVON CONVALESCENT CENTERsually in this area,thereafter requiring respondent toanswer whatever facts happen to be offered.In the present case,on October 11, 1972, ServiceHospital,NursingHome and Public EmployeesUnion, Local 47, Service Employees InternationalUnion,AFL-CIO,was certified to representRespondent's employees. Local 47 was headquarteredin Cleveland, Ohio. Thereafter, demands for recogni-tion were made on Respondent by various individu-als, identifying themselves,atdifferent times, asrepresenting either Local 158(A)-a Cincinnati-basedlocal of the same International, or Local 158(A) and417Local 47 jointly. The complaint issued by the GeneralCounsel erroneously states that both Local 47 andLocal 158(A) were certified by the Board andallegesthat Respondent unlawfully refused to bargain withboth Unions. When apprised of this difficulty by theAdministrative Law Judge, counsel for the GeneralCounsel gave no indication that he wished to amendthe complaint. With the case in this posture, I believethe Administrative Law Judge properlydismissed thecomplaint, expressly stating that his ruling would notpreclude litigation, in a properly drawn proceeding, ofRespondent's obligation to recognize the duly certi-fied bargaining representative.